Title: To Thomas Jefferson from Alexander Cain, 17 March 1789
From: Cain, Alexander
To: Jefferson, Thomas



Sir
Bordeaux 17 Mar. 1789

Being obliged to trouble you on the present occasion, you will please excuse the liberty I take.
A bounty existing in this country on wheat imported from America, by producing a Clearance sign’d by the naval Officer of  the Port; entitles the proprietor to said bounty, on producing said document to prove its being the produce of the United States.
Having the command of the Ship Marquis de la Fayette own’d by Messrs. Isaac Hazlehurst & Co. of Philadelphia, was by said gentlemen order’d round to Newtown Chester, eastern shore in the State of Maryland to load a cargo of wheat for this port. In consequence of said orders I proceeded round, was there loaded and regularly clear’d the 5th Decemr. from said port; after being loaded was detain’d to the 5th Jany. by the Ice the river being frozen so as to prevent any communication with the Sea to that period, and I arriv’d here the 13th Currt:Unfortunately by some means my clearance was mislaid at Sea and I have now no other document to prove my Cargo being the produce of America. You will see by the inclos’d Affidavitt of myself and three Officers the Cargo was taken in at the before mention’d port of Newtown Chester and is the produce of the United States, and also, by my separate Affidavitt that a regular clearance was had and obtain’d by me and on my passage was either lost or mislaid, and cannot now be found. My bill of health bearing date same day with my clearance, regularly sign’d by the naval Officer of the port as a further confirmation of being immediately from America, along with the above mention’d Affidavitts I produced at the Custom house but no other proofs would be received than a regular clearance.
Your excellency will be pleas’d to lay this Affair before his most Christian Majesty’s Minister at the Court of Versailles and represent to him in Such manner as your excellency thinks proper how severe an exclusion from the bounty for want of said clearance would be, and any proofs that may be wanted by Certificate of the wheat being Ship’d in America for this port at said period, or in short any thing necessary to produce shall be had, by such means as Your Excellency thinks proper to point out.
At my sailing from America no advice whatever had arrived from France of a bounty existing on Flour, or grain, and at former periods not long since when I have been in France no clearance was ever demanded, and therefore was the less carefull of the one in question.
Have no doubt your Excellency will place this Affair in such a manner before his Most Christian Majesty’s Minister that no trouble will be had on recovering the bounty.
I am most respectfully Your Excellency’s Most Obed. Humble Servt.

Alexa. Cain

 